Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
The following is a Final Office Action in response to Applicant’s amendment received 11/12/2021.
In accordance with Applicant’s amendment, claims 1-35 have been canceled and claims 36-57 are added as new claims.  Claims 36-57 are currently pending.

Response to Amendment
Applicant’s amendment necessitated the new ground(s) of rejection set forth in this Office Action.
All of the rejections applied to claims 1-12, 25, and 29-35 are withdrawn in response to applicant’s amendment canceling these claims.

Response to Arguments
Applicant's arguments have been reviewed, but are primarily raised in support of new claims 36-57 and are therefore moot in view of the new grounds of rejection applied to these claims in the instant office action. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 55-57 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 55-57 recite “The method according to claim 47, wherein…,” however the phrase “The method” lacks antecedent basis because claim 47 is not directed to a method, but instead is directed to a terminal device.  In addition, shifting from a “terminal device” to a “method” crosses statutory categories (from a machine to a process), which creates confusion as to when direct infringement occurs.  A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011).  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 36-57 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter.  The claims are directed to an abstract idea without significantly more.

Claims 36-57 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The judicial exception is not integrated into a practical application.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The eligibility analysis in support of these findings is provided below, in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”) and further clarified in the “October 2019 Update: Subject Matter Eligibility” (published on 10/17/2019).
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the methods (claims 36-46) and terminal device (claims 47-57) are directed to potentially eligible categories of subject matter (processes and machine, respectively), and therefore satisfy Step 1 of the eligibility inquiry.
With respect to Step 2A Prong One of 2019 PEG, it is next noted that the claims recite an abstract idea that falls under the “Certain methods of organizing human activity” group within the enumerated groupings of abstract ideas set forth in the 2019 PEG since the claims set forth steps for managing personal behavior or relationships or interactions, or sales and marketing activities or behavior (e.g., service items or events for a user such as taxi haling, food or sport events, or purchase recommendations – See, e.g., Spec. at pars. 59, 63, 66, 67, and 72) and also fall under the “Mental Processes” abstract idea grouping by reciting steps that can be performed in the human mind (e.g., observation, judgement, evaluation, opinion).  With respect to independent claim 36, the limitations reciting the abstract idea are indicated in bold below:
receiving, by a device from a server, first event information that is subscribed to by a user, wherein the first event information comprises a first event arrival time (The “receiving” step covers activity for managing personal behavior or relationships or interactions, such as providing event information to a user related to user activity, such as those activities noted in par. [0230] of the Spec., and may also be considered insignificant extra-solution data gathering activity, which is not indicative of a practical application, as noted in MPEP 2106.05(g), and is not enough to add significantly more since it is well-understood and conventional activity, as noted in MPEP 2106.05(d));
displaying, by the device, a first card at a first moment, the first card comprising the first event information and a first recommendation, wherein the first moment is prior to the first event arrival time, and the first recommendation is related to the first event information (The “displaying” step covers activity for managing personal behavior or relationships or interactions, such as generating information related to a user’s activity as it pertains to, e.g., “DiDi taxi hailing, a travel guide to a destination address, weather at the destination address in a next week, featured food at the destination address, a famous spot at a destination address, a music recommendation, a sports event, and the like,” as noted in par. [0063] of the Spec., wherein the “displaying” step is ; and
displaying, by the device, a second card at a second moment, the second card comprising the first event information and a second recommendation, wherein the second moment is prior to the first event arrival time, the first moment is prior to the second moment, and the second recommendation is related to the first event information and different from the first recommendation, wherein the first recommendation is related to a first service and the second recommendation is related to a second service that is different from the first service (The “displaying” step covers activity for managing personal behavior or relationships or interactions, such as generating information related to a user’s activity as it pertains to, e.g., “DiDi taxi hailing, a travel guide to a destination address, weather at the destination address in a next week, featured food at the destination address, a famous spot at a destination address, a music recommendation, a sports event, and the like,” as noted in par. [0063] of the Spec., wherein the “displaying” step is considered insignificant extra-solution data output activity, which is not indicative of a practical application, as noted in MPEP 2106.05(g), and is not enough to add significantly more since it is well-understood and conventional activity, as noted in MPEP 2106.05(d)).
Claim 47 recites similar limitations as claim 36 and has therefore been determined to recite the same abstract idea.
  With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application.  The additional elements are directed to: a device for receiving/displaying information, a terminal device, a memory configured to store one or more instructions, and at least one process coupled to the memory.  These elements have been considered, however they merely describe elements of one or more generic computers to implement the abstract idea, similar to simply adding the words “apply it,” which is not sufficient to amount to a practical application, as noted in the 2019 PEG.  See also, MPEP 2106.05(f).  See also, Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).  Even if the 
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional elements are directed to: a device for receiving/displaying information, a terminal device, a memory configured to store one or more instructions, and at least one process coupled to the memory.  These elements have been considered, however they merely describe elements of one or more generic computers to implement the abstract idea, similar to simply adding the words “apply it,” which is not enough to transform an abstract idea into eligible subject matter.  See, Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).  Notably, paragraph [0052] of the Specification describes exemplary computing devices for implementing the invention, which encompass virtually every computing device under the sun (e.g., mobile phone, tablet computer, notebook computer, IoT device, wearable device).  Accordingly, the additional elements tying the abstract idea to a computer-based operating environment are not sufficient to amount to significantly more.  See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).  Even if the “receiving” and “displaying” are interpreted as involving a computing device’s display screen to perform e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).
 In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements amount to an improvement to the computer or to any technology.  Their collective functions merely provide generic computer implementation.  Therefore, when viewed as a whole, these additional claim elements do not amount to significantly more than the abstract idea itself.
Dependent claims 37-46 and 48-57  recite the same abstract idea as recited in the independent claims and have been found to recite further steps/details that are part of the abstract idea itself when analyzed under Step 2A Prong One of the eligibility inquiry along with, at most, the same or substantially similar additional elements as those set forth in independent claims 36/47 that encompass generic computing devices to implement some of the claim steps and which, as noted above, is not enough to render the claims eligible under Step 2A Prong Two or Step 2B.  For example, claims 37/48 set forth a “display” step similar to the display activities recited in the independent claims, though with respect to a third moment/recommendation/service, but which is subject to substantially the same eligibility rationale as set forth above for claims 36/47.  Dependent claims 38-46 and 49-57  have been evaluated as well, however, similar to claims 36/47, these claims also recite steps/details that are part of the abstract idea itself when analyzed under Step 2A Prong One of the eligibility inquiry and thus fall within the scope of the same “Certain methods of organizing human activity” abstract idea grouping identified in the independent claims accompanied by, at most, the same or similar generic computing elements to perform some of the claims steps and which, as noted above, is not enough to amount to a practical application or significantly 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 36, 38, 47, 49, and 55-56 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bourne (US 2009/0192702).

Claims 36/47:  As per claim 36, Bourne teaches a service recommendation method comprising:
receiving, by a device from a server, first event information that is subscribed to by a user, wherein the first event information comprises a first event arrival time (paragraphs 25, 29-33, 37, 55, 65, and Figs. 1-9:  application allows users to select PIM entries for future events [i.e., subscribe to events] and to predict the travel time at the specific time and day of travel; A user of the mobile device enters an appointment event [i.e., subscribe to a first event] in his or his PC- or web-based calendar 108. Typically, the event data includes fields for date, time [i.e., first event arrival time], activity, and location; appointment event data … is received at the server 102 and processed by an agenda analyzer component; the situation-aware application takes given data (current location A and location of an appointment B, current time and desired destination arrival time), calculates the fastest route from A to B, checks historical travel times from A to B to arrive at the appointment time, indexes real-time traffic conditions to calculate the traffic buffer (optional), and then creates the countdown alarm; Using the current and event time [i.e., first event arrival time] and location data, and taking into consideration the traffic data, the mapping engine and countdown profiler component 115. This component generates the route map and the commute time. This information is used by the client side of the application to generate and display the countdown alarm to instruct the mobile device user "when to leave" if he or she intends to arrive timely at the desired appointment destination given the time of day, route of travel and traffic conditions along the anticipated route; situation-aware application brings together data (e.g., from the PIM calendar and address book) to enable the end user to have an appointment location displayed on a map that also includes the mobile device's current location (obtained, for example, from a GPS or A-GPS data service). APIs to the service provide destination location coordinates…. Traffic APIs calculate (or provide) the historic traffic (or normal time on public transport) for the route and the real-time traffic delays for the route);
displaying, by the device, a first card at a first moment, the first card comprising the first event information and a first recommendation, wherein the first moment is prior to the first event arrival time, and the first recommendation is related to the first event information (paragraphs 8-10, 31-34, 55-56, 61, 66, and Figs. 4-9:  Using the current and event time [i.e., first event arrival time] and location data, and taking into consideration the traffic data, the mapping engine and countdown profiler component 115. This component generates the route map and the commute time. This information is used by the client side of the application to generate and display the countdown alarm [i.e., displayed via a first card, See, e.g., Fig. 9] to instruct the mobile device user "when to leave" [i.e., a first recommendation displayed at a first moment, See, e.g., Fig. 9] if he or she intends to arrive timely at the desired appointment destination given the time of day, route of travel and traffic conditions along the The "when to leave" screen [i.e., first card] preferably includes a map of the end user's current location, which changes to a route map, displaying the route ahead a given time period (e.g., 5 minutes) before anticipated departure); and
displaying, by the device, a second card at a second moment, the second card comprising the first event information and a second recommendation, wherein the second moment is prior to the first event arrival time, the first moment is prior to the second moment, and the second recommendation is related to the first event information and different from the first recommendation (paragraph 37, 53, 62, 66, and Figs. 3-9: wherein each of Bourne’s updated/periodic screen displays provided to a user over a plurality of time periods, e.g., once per minute, is a second card at a second moment, third card at a third moment…and so on, with a respective time interval relative to the arrival time, wherein the updates occur before the first event/appointment arrival time but after the first moment at which the first card was displayed, and which may include another/second recommendation, such as the dynamic changing of the countdown alarm described in paragraph 37, which alerts the user of a delay due to traffic and provides a second recommendation related to the first event in the form of a menu item that enables the user to call or otherwise notify another of the anticipated delay in arrival to the event – e.g., user can check the display as desired to determine if he or she will arrive on time. In particular, as the mobile device begins following the desired route, the server recognizes this and periodically (e.g., once per minute) checks the route ahead for traffic. The server updates the user's position, and the green portion of the bar (the cushion) fluctuates according to the number of minutes the end user is then predicted to arrive early for the meeting; server updates the user's position, and the green portion of the bar (the cushion) fluctuates according to the number of minutes the end user is then predicted to arrive early for the meeting; If the user is running late (e.g., due to a traffic incident), the display may be modified, such as shown in FIG. 5. In particular, and as shown in FIG. 5, when the historical time and traffic delay is greater than a current time until the planned arrival time, preferably the application alerts the user that he or she is going to be late), wherein the first recommendation is related to a first service and the second recommendation is related to a second service that is different from the first service (paragraphs 6-10, 31, 33, 37, 61, 66, and Figs. 4-9:  wherein the “when to leave” alarm is a recommendation that is related to a first service since it operates as a reminder, alarm, widget, etc. provided to a user prior to the departure for an event; and wherein the alert provided to the user in response to a traffic and corresponding presentation of a menu item that enables the user to call or otherwise notify another of the anticipated delay in arrival to the event, i.e., second recommendation, is related to one or more second, third, fourth… services, e.g.,  real-time traffic conditions, GPS, map/route service provided by Google Maps).

Claim 47 is directed to a terminal device for performing substantially similar limitations as those discussed above in the rejection of claim 1.  Bourne teaches a terminal device for performing the limitations discussed above (Fig. 1 and paragraphs 23-28 and 71: includes any wireless client device, e.g., a cellphone, pager, a personal digital assistant (PDA, e.g., with GPRS NIC), a mobile computer with a smartphone client, or the like. A typical mobile device is a wireless access protocol (WAP)-enabled device (e.g., an iPhone.RTM., a Blackberry.RTM. device, or the like); client, server, and integration layers).  Accordingly, claim 47 is rejected using the same reference and for substantially the same reasons as set forth above.

Claims 38/49:  Bourne further teaches wherein: the first recommendation is further related to first user location information that comprises location information of the device at the first moment (paragraphs 9, 31, 33, and Fig. 3:  Using the current and event time and location data, and taking into consideration the traffic data, the mapping engine and countdown profiler component 115. This component generates the route map and the commute time. This information is used by the client side of the application to generate and display the countdown to instruct the mobile device user "when to leave" if he or she intends to arrive timely at the desired appointment destination given the time of day); or the second recommendation is further related to second user location information that comprises location information of the device at the second moment (paragraphs 37, 53, 55, and Figs. 5-9:  when the historical time and traffic delay is greater than a current time until the planned arrival time, preferably the application alerts the user that he or she is going 

Claim 55:  Bourne further teaches wherein receiving, by a device from a server, first event information that is subscribed to by a user, wherein the first event information comprises a first event arrival time (paragraphs 8, 25, 29-33, 37, 55, 65, and Figs. 1-9:  appointment event data … is received at the server 102 and processed by an agenda analyzer component; system comprises an end user mobile device that is connectable to a server hosted in or managed by a service provide; application allows users to select PIM entries for future events and to predict the travel time at the specific time and day of travel), the method further comprises: obtaining and displaying a first reminder item, wherein the first reminder items are related to the first event information and the first recommendation (paragraphs 8-9, 31, 33:  providing a mobile device user with a "when to leave" alarm on his or her mobile device so that the user may depart for a desired destination in sufficient time to arrive for a scheduled appointment in a timely manner; The final part of the display widget is the appointment start time 208. The current time 202 and appointment start time 208 may include additional information. Thus, for example, the current time 202 field may itself include a countdown indication, and the appointment start time field may be annotated to include other data, such as event attendees, reminders, and the like; n the server side, the service compares the mobile device current location with the time and location of the end user's next appointment, works out (or otherwise obtains) a fastest route (preferably allowing for real-time and/or predicted traffic), and then provides information to the client side).

Claim 56:  Bourne further teaches wherein the method further comprises: displaying, by the device, a first reminder item related to the first event information; obtaining a reminder type of the first reminder item based on a priority of the first recommendation; sending the first reminder type to the server; and receiving, by the device, a reminder message that is sent by the server based on the first reminder type (paragraphs .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 37, 39-40, 44-45, 48, 50-51 are rejected under 35 U.S.C. §103 as unpatentable over Bourne (US 2009/0192702), as applied to claims 36 and 47 above, and further in view of Aravamudan et al. (US 2012/0271676, hereinafter “Aravamudan”).

Claims 37/48:  Bourne further teaches displaying, by the device, a third card at a third moment, the third card comprising the first event information and a third recommendation (paragraph 37, 53, 55, 60, 62, 66, and Figs. 3-9:  wherein each of Bourne’s updated/periodic screen displays provided to a user over a plurality of time periods, e.g., once per minute, is a second card at a second moment, third card at a third moment…and so on, and wherein the feature described in paragraph 37 for alerting a user of a delay due to, e.g., traffic, via a menu item that enables the user to call or otherwise notify another of the anticipated delay in arrival to the event, which may occur any number of times during travel, each instance representing a recommendation to call/notify another person of the delay; and wherein display of fuel consumption information pursuant to determining departure time for an event/appointment is interpreted as a third card displayed at a third moment – e.g., One type of information might be fuel consumption data during the actual or upcoming travel. In this embodiment, fuel consumption data may be overlaid or otherwise displayed in juxtaposition to the route map (including predicted traffic) with the constraint that the optimal departure time be selected to minimize travel duration and fuel consumption) but does not teach, wherein the third moment is subsequent to the first event arrival time, and the third recommendation is related to at least the first event information and a third service.
Aravamudan teaches wherein the third moment is subsequent to the first event arrival time, and the third recommendation is related to at least the first event information and a third service (paragraphs 36 and 71:  An illustrative set of example suggestions include the following use case in which the user is wherein landing is a first event arrival time, and displaying the phone number is a third recommendation related to the first event information and a third service], showing a map with directions to drive to the appointment as soon as the user lands at an airport close to the destination of appointment, and/or recommending restaurants that match user's signature in the city to which the user is travelling for the appointment; The user interface further displays a meeting appointment based on business appointment thread 503 (shown in FIG. 5) scheduled for the next day so the user can plan ahead. The user interface further displays recommendations for dinner at the Black Horse Pub or Speisekammer, and directions to The Fairmont hotel based on free-form scheduling information in a hotel confirmation email received by the present system).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Bourne with Aravamudan because the references are analogous since they are each directed to providing notifications/reminders to mobile device users based on time and location information, which is within Applicant’s field of endeavor of providing service recommendations to users based on time and distance information, and because incorporating Aravamudan’s feature for providing a third recommendation at a third moment, in the manner claimed, in order to serve the motivation in the art to provide automated techniques for assisting users with managing a timeline of appointments and to dynamically offer suggestions to a user based on time and space constraints via suggestions and notifications (Aravamudan at paragraphs 9-10, 36, and 40)

Claims 39/50:  Bourne further teaches wherein the first event information further comprises a first event occurrence location (paragraphs 8-9, 29-33, 37, and Figs. 4-9:  e.g., the event data includes fields for date, time, activity, and location); and wherein: the first recommendation is further related to the first event occurrence location; the second recommendation is further related to the first event occurrence location; or, the third recommendation is further related to the first event occurrence location (paragraphs 8-9, 33, 37, and Figs. 4-9:  one embodiment, the "when to leave" alarm is generated as follows. The mobile device current time and location is compared with the time and location of the end user's next appointment as 

Claims 40/51:  Bourne further teaches the method according to claim 37, wherein: the first recommendation is further related to an access service type; the second recommendation is further related to the access service type; or, the third recommendation is further related to the access service type (paragraph 37:  wherein a menu item that enables the user to call or otherwise notify another of the anticipated delay in arrival to the event is second recommendation, and wherein the recommendation is related to an access service type since the ability to make a call or send an email or SMS are types of communication services that may be employed when implementing the recommended action - e.g., when the historical time and traffic delay is greater than a current time until the planned arrival time, preferably the application alerts the user that he or she is going to be late; at this time, a menu item may also be provided to enable the user to make a call (to the destination) or send an email (or SMS) to notify another of the anticipated delay in the arrival).

Claim 44:  Bourne further teaches wherein receiving, by a device from a server, first event information that is subscribed to by a user, wherein the first event information comprises a first event arrival time (paragraphs 8, 25, 29-33, 37, 55, 65, and Figs. 1-9:  appointment event data … is received at the server 102 and processed by an agenda analyzer component; system comprises an end user mobile device that is connectable to a server hosted in or managed by a service provide; application allows users to select PIM entries for future events and to predict the travel time at the specific time and day of travel), the method further comprises: obtaining and displaying a first reminder item, wherein the first reminder items are related to the first event information and the first recommendation (paragraphs 8-9, 31, 33:  providing a mobile device user with a "when to leave" alarm on his or her mobile device so that the user may depart for a desired destination in sufficient time to arrive for a scheduled appointment in a timely manner; The final part of the display widget is the appointment start time 208. The current time 202 and appointment start time 208 may include additional information. Thus, for example, the current time 202 field may itself include a countdown indication, and the appointment start time field may be annotated to include other data, such as event attendees, reminders, and the like; On the server side, the service compares the mobile device current location with the time and location of the end user's next appointment, works out (or otherwise obtains) a fastest route (preferably allowing for real-time and/or predicted traffic), and then provides information to the client side).

Claim 45:  Bourne further teaches wherein the method further comprises: displaying, by the device, a first reminder item related to the first event information; obtaining a reminder type of the first reminder item based on a priority of the first recommendation; sending the first reminder type to the server; and receiving, by the device, a reminder message that is sent by the server based on the first reminder type (paragraphs 8-9, 31, 33, 35-37, 55-58, 61, and 66:  According to one aspect of the invention, a "when to leave" alarm is provided to the end user in the form of a display widget (or "countdown alarm") that automatically activates a given time (e.g., 30 minutes) before a latest departure time for an event in the user's PIM; On the mobile device, a countdown alarm is displayed, preferably in the form of a first color bar concatenated with a second color bar. In a preferred embodiment, the travel time to the destination is shown in red, and a "cushion"--a time between a current time and a latest departure time--is displayed in green. As time elapses, the green portion of the bar shrinks, and the red portion of the bar fluctuates according to real-time and predicted traffic conditions on the route; when the historical time and traffic delay is greater than a current time until the planned arrival time, preferably the application alerts the user that he or she is going to be late; at this time, a menu item may also be provided to enable the user to make a call (to the destination) or send an email (or SMS) to notify another of the anticipated delay in the arrival; references can also be set to provide one or more alerts in the event traffic delays or other unanticipated events occur along the 

Claims 41-43 are rejected under 35 U.S.C. §103 as unpatentable over Bourne (US 2009/0192702), as applied to claim 36 above, and further in view of Wang et al. (US 2016/0117616, hereinafter “Wang”).

Claim 41:  Bourne does not teach the limitation of claim 41.
 Wang teaches wherein: the first event information is a ticket booking event information, the ticket booking event information comprises a departure city and an arrival city, and the first recommendation comprises a weather recommendation of the departure city or a travel recommendation of the arrival city (paragraph 6:  system can be used to determine re-accommodations, such as if a current travel itinerary in use by a traveling user is affected by one or more factors or events. For example, a user may complete part of a travel itinerary from City A to City C, such as a first leg flying from City A to City B. A flight from one point to another point is typically referred to as a leg. A flight from an origin location to a destination location can have one or more distinct legs. Thus, there may be a layover in City B for a connecting flight to City C as a second leg of the travel itinerary. In some cases, one or more problems may exist that are associated with the connecting flight, such as a problem with equipment, personnel,  weather or some other problem that may cause the connecting flight to be canceled or delayed. At this time, the system can recommend a change in the user's flight itinerary that is based on the cancellation or delay. In some implementations, the recommendation can further be based on weather information. For example, weather information can be used to determine particular candidate alternative flight itineraries that have high-risk connections, such as itineraries that include flights with departures and/or arrivals in locations affected by adverse weather).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Bourne with Wang because the references are analogous since they are each directed 

Claim 42: Bourne further teaches wherein the second recommendation comprises a navigation recommendation or a taxi hailing recommendation (paragraphs 32 and 66: client-side situation-aware cache 101 also is transmitted to the in-vehicle mapping system or other personal navigation device (PND) 121, e.g., using Bluetooth or the like. Alternatively, the server (or other machine or device) may push this information there directly. This enables automated destination retrieval as well as proactive re-routing to avoid traffic in the event the end user makes driving errors or otherwise modifies the route on-the-fly; either before departure or while on route, the application can interact with turn-by-turn directions to allow the user to navigate around congestion), but does not teach wherein the first event information is a ticket booking event information.
Wang teaches wherein the first event information is a ticket booking event information (paragraph 52:  user interface engine 128 can provide one or more of the group of alternative flight itineraries for display on a user device. For example, the travel re-accommodation system 102 can provide one or more alternative flight itineraries 104 to the user device 106 of the user 204 whose flight itinerary is affected by the canceled flight. In some implementations, a received selection of a particular alternative flight itinerary can provide additional information about the itinerary. The additional information can include one or more indicators of purchasing options through one or more third-party booking providers. Alternatively, one or more indicators of purchasing options can be presented with each displayed alternative flight itinerary of the group of alternative flight itineraries).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Bourne with Wang because the references are analogous since they are each directed to automated features to aid users with planning and managing travel to events, which is within Applicant’s 

Claim 43:  Bourne does not teach the limitation of claim 43.
Wang teaches wherein: the first event information is a ticket booking event information, the ticket booking event information comprises a departure city and an arrival city, and the first recommendation comprises a return ticket booking recommendation or a travel recommendation of the arrival city (paragraph 6:  system can be used to determine re-accommodations, such as if a current travel itinerary in use by a traveling user is affected by one or more factors or events. For example, a user may complete part of a travel itinerary from City A to City C, such as a first leg flying from City A to City B. A flight from one point to another point is typically referred to as a leg. A flight from an origin location to a destination location can have one or more distinct legs. Thus, there may be a layover in City B for a connecting flight to City C as a second leg of the travel itinerary. In some cases, one or more problems may exist that are associated with the connecting flight, such as a problem with equipment, personnel,  weather or some other problem that may cause the connecting flight to be canceled or delayed. At this time, the system can recommend a change in the user's flight itinerary that is based on the cancellation or delay. In some implementations, the recommendation can further be based on weather information. For example, weather information can be used to determine particular candidate alternative flight itineraries that have high-risk connections, such as itineraries that include flights with departures and/or arrivals in locations affected by adverse weather).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Bourne with Wang because the references are analogous since they are each directed to automated features to aid users with planning and managing travel to events, which is within Applicant’s field of endeavor of providing service recommendations to users based on time and event information, and because incorporating Wang’s ticket booking event information that includes a departure city and arrival city and a recommendation that includes a travel recommendation of the arrival city, as claimed, would 

Claim 46 is rejected under 35 U.S.C. §103 as unpatentable over Bourne (US 2009/0192702) in view of Aravamudan et al. (US 2012/0271676, hereinafter “Aravamudan”), as applied to claim 45 above, and further in view of van Schouwen (US 2014/0213296).

Claim 46:  Bourne further teaches wherein the first event information further comprises an first event occurrence location (paragraphs 8-9, 29-33, 37, 42, and 55:  The user has scheduled an appointment at a given time and location; event data includes fields for date, time, activity, and location), and before the obtaining the reminder type of the first reminder item based on the priority of the first reminder item, the method further comprises: determining the priority of the first reminder item based on a time interval t and a…, wherein the time interval t is an interval between a specified moment and the first event arrival time (paragraph 37 and Figs. 4-9:  wherein Figs. 4, 5, 7, and 9 show time information from a current moment to the next appointment/event along with information about a user’s location relative to a destination, which are used to determine a priority of the reminder such as a reminder/warning that the EAT is 10 minutes late based on the time/distance information, or provides reminder information shown in Fig. 9 that includes information such as weather information, which is lower priority information that does not require special action such as sending an e-mail or making a call to notify another of the delay in the arrival), but does not teach  distance d, and the distance d is a distance between a location of the device at the specified moment and the first event occurrence location.
Van Schouwen teaches a distance d, and the distance d is a distance between a location of the user at the specified moment and the event occurrence location (paragraphs 20-22:  e.g., if the user is determined to be located a threshold distance away from the transit station, an implementation may determine a low priority for the notification. For example, if the user is several blocks away from the transit station, the implementation may determine the user's current location is too far from the transit station for the user to be interested in a transit delay. Therefore, an implementation may determine the user does not intend to utilize the public transit and assign a low priority for the notification. The implementation may also 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Bourne/Aravamudan with van Schouwen because the references are analogous since they are each directed to providing notifications/reminders to mobile device users based on time and location information, which is within Applicant’s field of endeavor of providing service recommendations to users based on time and distance information, and because incorporating van Schouwen’s distance based priority determination feature is a simple extension of Bourne’s existing reliance on time/location information when determining a  reminder to display to a user, and it would contribute to Bourne’s feature for taking travel time into consideration (Bourne, at least paragraphs 30-31, 35, and Fig. 3) when providing critical information, reminders, or recommendations to users, and would also serve the motivation in the art to minimize the quantity of notifications displayed on the mobile device to maintain its usefulness (van Schouwen at paragraph 22).

Claims 52-54 are rejected under 35 U.S.C. §103 as unpatentable over Bourne (US 2009/0192702) in view of Aravamudan et al. (US 2012/0271676, hereinafter “Aravamudan”), as applied to claim 48 above, and further in view of Wang et al. (US 2016/0117616, hereinafter “Wang”).

Claim 52:  Bourne does not teach the limitation of claim 52.
 Wang teaches wherein: the first event information is a ticket booking event information, the ticket booking event information comprises a departure city and an arrival city, and the first recommendation comprises a weather recommendation of the departure city or a travel recommendation of the arrival city (paragraph 6:  system can be used to determine re-accommodations, such as if a current travel itinerary in use by a traveling user is affected by one or more factors or events. For example, a user may complete part of a travel itinerary from City A to City C, such as a first leg flying from City A to City B. A flight from 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Bourne/Aravamudan with Wang because the references are analogous since they are each directed to automated features to aid users with planning and managing travel to events, which is within Applicant’s field of endeavor of providing service recommendations to users based on time and event information, and because incorporating Wang’s ticket booking event information that includes a departure city and arrival city and a recommendation that includes a weather recommendation of the departure city or a travel recommendation of the arrival city, as claimed, would provide a more robust/flexible system that enables a user to respond to dynamic weather or travel conditions occurring at a departure or destination location.

Claim 53: Bourne further teaches wherein the second recommendation comprises a navigation recommendation or a taxi hailing recommendation (paragraphs 32 and 66: client-side situation-aware cache 101 also is transmitted to the in-vehicle mapping system or other personal navigation device (PND) 121, e.g., using Bluetooth or the like. Alternatively, the server (or other machine or device) may push this information there directly. This enables automated destination retrieval as well as proactive re-routing to avoid traffic in the event the end user makes driving errors or otherwise modifies the route on-the-fly; either before departure or while on route, the application can interact with turn-by-turn directions to allow the user  wherein the first event information is a ticket booking event information.
Wang teaches wherein the first event information is a ticket booking event information (paragraph 52:  user interface engine 128 can provide one or more of the group of alternative flight itineraries for display on a user device. For example, the travel re-accommodation system 102 can provide one or more alternative flight itineraries 104 to the user device 106 of the user 204 whose flight itinerary is affected by the canceled flight. In some implementations, a received selection of a particular alternative flight itinerary can provide additional information about the itinerary. The additional information can include one or more indicators of purchasing options through one or more third-party booking providers. Alternatively, one or more indicators of purchasing options can be presented with each displayed alternative flight itinerary of the group of alternative flight itineraries).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Bourne/Aravamudan with Wang because the references are analogous since they are each directed to automated features to aid users with planning and managing travel to events, which is within Applicant’s field of endeavor of providing service recommendations to users based on time and event information, and because incorporating Wang’s ticket booking event information, as claimed, would provide a more robust/flexible system that enables a user to efficiently manage ticket booking events (e.g., flights) based on recommendations related thereto.

Claim 54:  Bourne does not teach the limitation of claim 54.
Wang teaches wherein: the first event information is a ticket booking event information, the ticket booking event information comprises a departure city and an arrival city, and the first recommendation comprises a return ticket booking recommendation or a travel recommendation of the arrival city (paragraph 6:  system can be used to determine re-accommodations, such as if a current travel itinerary in use by a traveling user is affected by one or more factors or events. For example, a user may complete part of a travel itinerary from City A to City C, such as a first leg flying from City A to City B. A flight from one point to another point is typically referred to as a leg. A flight from an origin location to a destination location can have one or more distinct legs. Thus, there may be a layover in City B for a connecting flight to City C as a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Bourne/Aravamudan with Wang because the references are analogous since they are each directed to automated features to aid users with planning and managing travel to events, which is within Applicant’s field of endeavor of providing service recommendations to users based on time and event information, and because incorporating Wang’s ticket booking event information that includes a departure city and arrival city and a recommendation that includes a travel recommendation of the arrival city, as claimed, would provide a more robust/flexible system that enables a user to respond to dynamic travel conditions occurring at a departure or destination location.

Claim 57 is rejected under 35 U.S.C. §103 as unpatentable over Bourne (US 2009/0192702), as applied to claim 47 above, and further in view of van Schouwen (US 2014/0213296).

Claim 46:  Bourne further teaches wherein the first event information further comprises an first event occurrence location (paragraphs 8-9, 29-33, 37, 42, and 55:  The user has scheduled an appointment at a given time and location; event data includes fields for date, time, activity, and location), and before the obtaining the reminder type of the first reminder item based on the priority of the first reminder item, the method further comprises: determining the priority of the first reminder item based on a time interval t and a…, wherein the time interval t is an interval between a specified moment and the first event arrival time (paragraph 37 and Figs. 4-9:  wherein Figs. 4, 5, 7, and 9 show time information from a current moment to the next appointment/event along with information about a user’s location relative to a destination, which are used to determine a priority of the reminder such as a reminder/warning that the EAT is 10 minutes late , but does not teach  distance d, and the distance d is a distance between a location of the device at the specified moment and the first event occurrence location.
Van Schouwen teaches a distance d, and the distance d is a distance between a location of the user at the specified moment and the event occurrence location (paragraphs 20-22:  e.g., if the user is determined to be located a threshold distance away from the transit station, an implementation may determine a low priority for the notification. For example, if the user is several blocks away from the transit station, the implementation may determine the user's current location is too far from the transit station for the user to be interested in a transit delay. Therefore, an implementation may determine the user does not intend to utilize the public transit and assign a low priority for the notification. The implementation may also determine the transit is not experiencing a delay. In a situation where the transit is scheduled to arrive on time, the user may not need to be notified of a transit delay. Accordingly, if the transit is not experiencing a delay, the implementation may assign a low priority for the notification. Where the alert is given a low priority, the notification may be displayed to the user if there are no other important notifications that demand their attention).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Bourne with van Schouwen because the references are analogous since they are each directed to providing notifications/reminders to mobile device users based on time and location information, which is within Applicant’s field of endeavor of providing service recommendations to users based on time and distance information, and because incorporating van Schouwen’s distance based priority determination feature is a simple extension of Bourne’s existing reliance on time/location information when determining a  reminder to display to a user, and it would contribute to Bourne’s feature for taking travel time into consideration (Bourne, at least paragraphs 30-31, 35, and Fig. 3) when providing critical information, reminders, or recommendations to users, and would also serve the motivation in the art to minimize the quantity of notifications displayed on the mobile device to maintain its usefulness (van Schouwen at paragraph 22).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Jacobi et al. (US 2001/0021914):  discloses personalized recommendations of items represented within a database, including development of user profiles, which are used to generate recommendations (See, e.g., paragraph 44).
Ben-Dayan et al. (US Patent No. 8,686,852):  discloses location-based notification services, including a reminder service that manages all reminder requests.
Dotan-Cohen (US 2016/0249319):  discloses features for managing personalized reminder notification, including notification recommendations (paragraph 4) and notifications based on urgency (priority) level (See, e.g., Fig. 5) as well as time/location information (See, e.g., paragraph 20).
Baldassari et al. (US 2016/0246492):  discloses features enabling developers to use a watch app or mobile application to subscribe their users to interactive element sources called `topics` depending on their preferences, such that the server sends events, updates, or notifications via the interactive element to all users of their mobile application or watchapp, wherein event information is a subset of the information elements that deal with a user's scheduling and event information is usually a time-based occurrence or series of occurrences for which the user is affected (paragraphs 6, 22, 25, 50, 5, 56, and 118).
Denise (US Pat. No. 8,352,561):  discloses feature for managing for priority based communications/reminders.
 Karlson (US 2013/0212197):  discloses a reminder system, including priority-based reminders.
ERP Software helps optimize mobile workforce management. Product News Network: NA. Thomas Industrial Network, Inc. (Oct 29, 2014):  discloses mobile workforce .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Timothy A. Padot whose telephone number is 571.270.1252.  The Examiner can normally be reached on Monday-Friday, 8:30 - 5:30.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Brian Epstein can be reached at 571.270.5389.  The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TIMOTHY PADOT/
Primary Examiner, Art Unit 3683
02/17/2022